DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ralph Jocke on 12/16/2021.
The application has been amended as follows: 
Claim 2, line 3, delete “the circumferential direction” and insert --a circumferential direction--.
Claim 2, line 9, delete “the displacement” and insert --a displacement--.
Claim 4, line 4, delete “the interior” and insert --an interior--.
Claim 7, line 4, insert --rotatable, axially-fixed rotary-- before “clamping sleeve”.
Claim 7, line 7, insert --rotatable, axially-fixed-- before “rotary clamping sleeve”.
Claim 8, line 3, insert --rotatable, axially-fixed rotary-- before “clamping sleeve”.
Claim 8, line 6, insert --rotatable, axially-fixed rotary-- before “clamping sleeve”.
Claim 8, lines 9-10, insert --rotatable, axially-fixed-- before “rotary clamping sleeve”.
Claim 8, line 12, insert --rotatable, axially-fixed-- before “rotary clamping sleeve”.
Claim 9, line 3, insert --rotatable, axially-fixed rotary-- before “clamping sleeve”.
Claim 9, line 6, insert --rotatable, axially-fixed rotary-- before “clamping sleeve”.
Claim 9, lines 8-9, insert --rotatable, axially-fixed-- before “rotary clamping sleeve”.
Claim 8, line 2, insert --locking-- before “housing”.
Claim 9, line 2, insert --locking-- before “housing”.
Claim 8, line 8, delete “one-part”.
Claim 10, line 13, insert --opening-- after “end”.
Claim 10, line 29, insert --opening-- after “axial end”.
Claim 10, line 36, insert --opening-- after “axial end”.
Claim 10, line 49, delete “axial end” and insert --housing axial end opening--.
Claim 19, line 4, insert --opening-- after “axial end”.
Claim 10, line 16, insert --cylindrical-- before “housing”.
Claim 10, line 42, insert --cylindrical-- before “housing”.
Claim 14, line 2, insert --cylindrical-- before “housing”.
Claim 17, line 4, insert --cylindrical-- before “housing”.
Claim 10, line 34, insert --circumferentially extending-- before “guiding”.
Claim 10, line 35, insert --circumferentially extending-- before “guiding”.
Claim 10, line 40, insert --circumferentially extending-- before “guiding”.
Claim 10, line 43, insert --circumferentially extending-- before “guiding”.
Claim 10, line 41, insert --cylindrical-- before “securing”. 
Claim 10, line 51, insert --cylindrical-- before “securing”.
Claim 11, line 3, insert --axially extending-- before “sleeve”.
Claim 11, line 4, insert --axially extending-- before “sleeve”.
Claim 13, line 1, delete “claim 1” and insert --claim 10--.
Claim 15, line 2, insert --shaft-- before “axial end”.
Claim 15, line 3, insert --axial and rotatably moveable-- before “locking tongue”.
Claim 19, line 4, insert --fixed-- before “axial position”.
Claim 20, line 4, insert --axially tapered annular-- before “sleeve slot”.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest the compression latch with a securing device as claimed in independent claim 1 and 10.
Regarding claim 1, the prior art of record, including Becker et al. (DE 202013104526), discloses a compression latch with a securing device relevant to the claimed invention, but fails to teach each and every limitation of the claims. Specifically, regarding claim 1, the prior art fails to teach a securing device, which secures the actuating projection when in the locking position against rotation toward the opening position and which has a securing element, wherein the securing element is configured to pushed axially into the locking housing against spring loading by the tool to release the actuating projection from being rotationally fixed, so that with the securing element being pushed into the locking housing the actuating projection is enabled to be rotated from the locking position to the opening position. Regarding claim 10, the prior art fails to teach a cylindrical securing element, wherein the cylindrical securing element is in rotatable and axially movably mounted relation in the cylindrical housing, is in operative connection with an actuating projection, wherein the actuating projection is accessibly rotatable by tool engagement through the first housing axial end, and includes a circumferentially extending guiding recess, a latching recess, wherein the latching recess, extends in the guiding recess, and extends transversely from the guiding recess and toward the second housing axial end, wherein the spring is operative to 11bias the cylindrical securing element axially toward the first axial end, bias the latching recess to engage the securing element engaging pin, wherein with the securing element engaging pin engaged in the latching recess, the spring biases the securing element so that the latching recess is in biased engagement with the securing element engaging pin and rotation of the cylindrical securing element and the locking shaft is prevented- wherein the securing element engaging pin and the latching recess are disengageable through tool engagement with the actuating projection to .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yahya Sidky whose telephone number is (571)272-6237. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Y.S./              Patent Examiner, Art Unit 3675                                                                                                                                                                                          

/CHRISTINE M MILLS/              Supervisory Patent Examiner, Art Unit 3675